t c memo united_states tax_court cletus gaylon waters petitioner v commissioner of internal revenue respondent docket no 1561-06l filed date cletus gaylon waters pro_se melinda k fisher for respondent memorandum opinion wells judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended the issue we must decide is whether respondent’s appeals_office abused its discretion in determining to proceed with collection of petitioner’s tax_liability for taxable years and background at the time of filing the petition in the instant case petitioner resided in leesburg virginia on date petitioner filed his tax_return jointly with sharon lee waters mrs waters showing tax due of dollar_figure petitioner had withheld payments of dollar_figure and respondent issued petitioner and mrs waters a refund of dollar_figure on date respondent examined petitioner’s return and assessed additional taxes on date and date of dollar_figure and dollar_figure respectively on date the outstanding balance including interest and penalties for petitioner’s tax_year was dollar_figure on date petitioner filed his tax_return jointly with mrs waters showing tax due of dollar_figure petitioner’s withholding for the year and payment submitted with the return totaled dollar_figure on date petitioner made a subsequent payment toward his liability for his taxable_year of dollar_figure 2sharon lee waters is not a party to this case on date petitioner filed an amended_return for his taxable_year on date respondent assessed additional taxes for petitioner’s taxable_year of dollar_figure on date the outstanding balance including interest and penalties for petitioner’s taxable_year was dollar_figure on date respondent sent petitioner and mrs waters a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for taxable years and on date petitioner filed a form request for collection_due_process_hearing by letter dated date respondent’s settlement officer mary craca ms craca informed petitioner that she had been assigned to his case and set an appointment for a face-to- face meeting in the washington d c appeals_office pincite p m on date ms craca also stated in the letter that for her to consider collection alternatives petitioner must submit a completed form 433-a collection information statement for wage earners and self-employed individuals and and tax returns on date petitioner telephoned ms craca and left a message stating that he would not be able to attend the hearing ms craca returned petitioner’s telephone call later that day and they discussed petitioner’s tax accounts over the telephone petitioner agreed that he owed the liabilities for taxable years and and did not dispute the accuracy of the assessed amounts petitioner likewise acknowledged that he had not filed tax returns for and petitioner stated that he had an appointment with a return preparer the week of date ms craca set a deadline of date for petitioner to provide her with the returns ms craca did not receive any correspondence tax returns or financial information from petitioner by date ms craca verified that she had no prior involvement with the unpaid taxes at issue and that all legal and procedural requirements for proceeding with a lien had been met ms craca concluded that because petitioner had not filed the required returns and had not provided the requested financial information she could not consider collection alternatives ms craca then closed the case sustaining the proposed lien respondent sent petitioner a notice_of_determination dated date by letter dated date petitioner’s probation officer3 submitted a letter to the court requesting that respondent schedule a redetermination hearing which letter the 3petitioner spent months in prison for filing fraudulent tax returns and fraud he is now on supervised release for a term of years court filed as a petition in docket no 1561-06l on date the court ordered petitioner to file an amended petition by date on date petitioner filed a petition from the notice_of_determination for taxable years and which was designated as docket no 2327-06l on date respondent moved that the case at docket no 2327-06l be closed on grounds of duplication on date the court closed the case at docket no 2327-06l and ordered that the petition in that case become the amended petition in the instant case the amended petition does not assign error to respondent’s determination stating that petitioner’s income is exclusively from social_security payments and he is disabled on date respondent filed the motion for summary_judgment the court ordered petitioner to respond to the motion by date however petitioner has failed to do so discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 the party opposing summary_judgment must set forth specific facts that show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 sec_6320 requires the secretary to give persons liable to pay taxes written notice of the filing of a tax_lien sec_6320 and b provides that the notice shall inform such persons of the right to request a hearing in respondent’s appeals_office sec_6320 provides that an appeals_office hearing generally shall be conducted consistently with the procedures set forth in sec_6330 d and e the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed sec_6330 at the hearing the person against whom the lien is made may raise any relevant issues relating to the unpaid tax or the lien including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax however only if he did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioner has not challenged the underlying tax_liability in his petition or any other filing accordingly we review respondent’s determination for abuse_of_discretion during the appeals hearing the only issue petitioner raised was the possibility of collection alternatives however petitioner failed to provide ms craca with the requisite documentation including form 433-a additionally petitioner failed to file tax returns for taxable_year sec_2001 sec_2002 and finally petitioner never submitted a collection alternative for ms craca to consider on the basis of the foregoing we hold that no genuine issue of material fact exists requiring trial and that respondent is entitled to summary_judgment accordingly we hold that respondent’s determination to sustain the lien was not an abuse_of_discretion to reflect the foregoing an appropriate order and decision will be entered
